 

ATTORNEY OR PARTV W|THOtJT ATTORNEY (Name, state bar number, and address): FOR COURT USE ONLY
leffre§ B. Kirschenbaum (SBN: 152290)

_. Kirsc enbaum Law, PC

328 15th Street, Oakland, CA, 94612

TELEPHO`NE no..A (510)~740-9260
E-MA|LAooREss roprional): ieff@ki'$€henbaumlaW-C°m FAx No. roprronau.~
ATTORNE¥ FoR (Namel: F"’m°“t Bank

UNITED STATES D|STR|CT COURT, NORTHERN D|STR|CT OF CALlFORNIA
sTREs'r AooREss: 1301 Cla¥ S*f¢¢t
MAu.lNG ADDREss;
cer AND zip cons; oakland 94612
BRANCH NAME: Oakland Division

 

 

PLAINTIFF: Fremont Banl<, a California State Chartered Bank

DEFENDANT; Robert Signorelli, et al.

 

CASE NUMBER:

WR|T OF ATTACHMENT 13-¢v_04808_HSG

® AFTER HEAR|NG l:\ EX PARTE

 

 

 

1. m TO THE UN|TED STATES MARSHAL FOR THE NORTHERN D|STR|CT OF CALlFORN|A
z, To any local or state law enforcement officer authorized to serve this writ in accord with CCP 488.080.
3. m To any private person specially appointed by the court to serve this writ .

4. This writ is to attach property of defendant (name and last known address):
Robert I. Signorelli

and the attachment is to secure: $871,539.74

5. Name and address of plaintiff:
Fremont Bank

39150 Fremont Blvd

Fremont, CA 94538
6. YOU ARE DlRECTED TO ATTACH the following property or so much thereof as is clearly sufficient to satisfy the amount to be
secured by the attachment (descn'be property and state its Iocatr'on; itemize by letter):

This information is on an attached sheet.

7_ m An interest in the real`property described in item 5 stands upon the records of the county, in the name of the following
~ person other than the defendant
a. Name:
b Nlailing address, if known as shown by the records of the off ce of the county tax assessor (specify):

8. |:] The real property on which the
\:I crops described in item 6_ are growing
|:l timber described in item 6: to be cut is standing stands upon the records of the county in the name of
a. Name:
b. Address'.

 

rsaA\.]

~ Date:

, _ ; ,. JAN--onisa

st:sr;;‘:>mua.,i.ml , WR"(<;;;;;T;;';,ME~T

 

Page 1 of 1

 

 

 

Code of Civ. Pmc., § 488.010

 

U\-I>L»JN

\DOO"JO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26-

27

28. '

 

ATTACHMENT

A. Robert J. Si-gnorelli’s interest in Pine Brook Partners II, L.P.; c/o Intertrust
Corporate Services Delaware Ltd., 200 Bellevuc Parkway Suite 210, Wilmington, DE, 19809.

B. Robert J. Signorelli’s interest in Bay City Partners, LLC; 1501 E. 16th Street,
Newport beach, CA 92663.

C. 1 S_ecurities held in RBC Wcalth Management, Account No. 313-92224; 200 Vesey
Street, 5"‘ Floor, New York, New York, 10281.

D. Securities held in RBC Wealth management, Account No. 313-92226; 200 Vesey
Street, 5th Floor, New York, New York, 10281.

E. Any interest in real property upon records of the State of California in the name

of Robert J. Signorelli.

 

WRIT OF ATTACHMENT

 

